Citation Nr: 0210971	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from January 
1972 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in July 2000, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Symptoms of nasal congestion during service were 
transitory in nature and resolved without residual 
disability.  

3.  Chronic vasomotor rhinitis was not present in service.  

4.  The veteran's current rhinitis is not the result of 
disease or injury during his active military service.  

5.  The medical evidence of record reveals that the veteran's 
pre-existing nasal septal deviation did not increase in 
severity during his period of active service.





CONCLUSION OF LAW

Vasomotor rhinitis was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The veteran's service medical records 
have been obtained and a recent VA medical examination of the 
veteran was conducted; a medical opinion was obtained 
regarding whether chronic rhinitis was present during 
service.  Moreover, in May 2001 the RO sent the veteran and 
his representative a letter outlining the duties of 
notification and assistance required by the VCAA and the 
evidence needed to prevail in his claim, offering to assist 
in any way possible.  This letter specifically requested 
additional evidence showing chronic rhinitis during service 
and noted that a copy of the rating decision (of May 14, 
2001) was being mailed separately.  This rating decision 
outlined the evidence pertinent to the veteran's claim and 
stated the bases upon which his claim was denied.

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2001).  

The veteran retired after serving over 24 years of military 
service from January 1972 to January 1996.  As such, he has a 
considerable volume of service medical records.  The RO 
obtained some service medical records and the veteran 
submitted copies of the service medical records that he had 
in his possession to VA in August 2000.  With these, the 
service medical records now of record appear to be complete.   

In November 1971, the veteran's entrance examination was 
conducted.  The report of medical history noted that the 
veteran had a history of a fractured nose.  An August 1978 
medical history noted that the veteran reported that he had 
fractured his nose prior service at age 5 or 6 and that the 
fracture was healed without complications.  Review of the 
veteran's service medial treatment records reveals that he 
was treated for upper respiratory infections (URI) in 
February 1982, December 1982, May 1983, and February 1989.  
Other records reveal treatment for sinusitis or sinus 
congestion in March 1987 and December 1991.  A single 
treatment record dated March 1988 reveals a diagnosis of 
chronic rhinitis.  In October 1995, a separation examination 
of the veteran was conducted.  The veteran's nose was noted 
to be "abnormal" with the noted abnormality being "septal 
deformity  right deviation."  The veteran's sinuses were 
noted to be normal and there was no indication that the 
veteran was suffering from congestion, sinusitis, or rhinitis 
on separation examination.

Shortly after retirement from service, in April 1996, a VA 
examination of the veteran was conducted.  The veteran 
reported that he was "troubled off and on with upper 
respiratory infections for which he was given antibiotics on 
occasion, particularly when his ears became infected.  He was 
also given nasal sprays and oral decongestants, but was never 
told he had an allergy and there is no treatment now."  
Examination of the veteran's nose and sinuses was normal with 
"no evidence of nasal deformity."  

A VA medical treatment record dated October 1997 reveals that 
the veteran had complaints of nasal congestion.  Examination 
revealed a "very slight" deviation of the nasal septum.  
The diagnosis was partial nasal obstruction probably related 
to vasomotor rhinitis.  

In October 2000, a VA physician reviewed the medical evidence 
of record.  The reviewing physician stated that regarding 
the:

veteran's respiratory symptoms, the VA records from 
November 1997 reveal partial nasal obstruction, 
very slight, with probable cause related to 
vasomotor rhinitis verses partial, "very slight" 
deviation of septum.  Flagged service medical 
records  revealed multiple visits to the doctor 
(3/87 , 12/87, 3/88 2/89 , 10/91).  At each visit, 
Veteran was diagnosed with a self-limited condition 
of either URI, sinusitis; laryngitis, or sinusitis.  
On the one occasion that Veteran was diagnosed with 
"chronic rhinitis," the diagnosis was given towards 
the end of a course of antibiotics for apparently 
an upper respiratory infection.  Therefore, I 
believe Veteran's rhinitis at that time was not 
truly chronic.  Given the frequency of Veteran's 
URIs while in the service, and based on the records 
in Veteran's service medical records, I cannot 
assign any diagnosis having its onset in the 
military, that has any bearing on Veteran's current 
symptoms of rhinitis.  It is important to note that 
on Veteran's report of medical history (prior to 
enlisting and dated Nov. 24, 1971) [the veteran] 
noted that he had fractured his nose at some point 
in the past.  It is almost certain that any septal 
deviation, if present, is related to this injury, 
or was a congenital condition.  

The preponderance of the evidence is against the veteran's 
claim for service connection for vasomotor rhinitis.  The 
service medical records clearly show that the veteran 
fractured his nose prior to service.  During the veteran's 
twenty-four years of service he had occasional complaints of 
upper respiratory infections.  A single service medical 
record indicates a diagnosis of chronic rhinitis; however, 
there is no indication of this disorder on separation 
examination.  The veteran's separation examination only notes 
a slight septal deformity.  An April 1996 VA examination also 
did not show the presence of rhinitis.  Simply put, the 
veteran's complaints of upper respiratory symptoms during 
service were acute and transitory and were completely 
resolved prior to separation.  The veteran did have a pre-
existing fracture of the nose prior to entering service.  
However, there is no indication in any of the medical 
evidence of record that the veteran's pre-existing nose 
fracture and slight nasal deformity increased in severity 
during service.  The Board also notes that while the October 
1997 VA medical treatment record contains a current diagnosis 
of vasomotor rhinitis, this record does not relate this 
condition to the veteran's slight nasal septum deviation.  
Therefore, service connection for vasomotor rhinitis is 
denied.  


ORDER

Service connection for vasomotor rhinitis is denied. 



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

